Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 85-86, 89-95 and 141 are rejected under 35 U.S.C. 103 as being unpatentable over Eaton et al. (USPGPub 2014/0079755).
	Regarding claims 85, 91, 95 and 141, Eaton teaches providing a self-expanding (abstract) implant wherein the implant, based on the zero order release of Eaton [0115], drug amounts that can be released per day [0114] and the number of days over which the drug may be released [0091], may contain more than 5000 micrograms of mometasone furoate [0114] wherein the implant is shown to be configured to be placed in the middle meatus (Figs 6-7C) and have a zero order release for 12 weeks according to the data cited above.  Eaton fails to teach the use of two of the implants in conjunction with one another.  However, under normal circumstances due to biological symmetry, most humans have two middle meatuses wherein both could be subject to the same medical condition.  As such, the use of the medical devices to treat multiple meatuses in multiple patients or two meatuses in the same patient would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to attempt as a mere combination of prior art elements according to the same methods used to deploy a single device wherein the results would be predictable. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
	Regarding claim 86, given a known zero order release characteristic, cited dosages and length of time as cited above, Eaton teaches implants that read on the current claims.
	Regarding claim 89, Eaton further teaches treating chronic occlusions [0204].
	Regarding claim 90, although it is not stated by Eaton, but chronic sinus occlusions may exhibit all of the symptoms listed and would inherently by definition cause at least some nasal obstruction and difficulty breathing through nasal passages.  Further it should be noted that the currently claims do not 
	Regarding claims 92 and 94, Eaton teaches braided and helical structures for the implants (Fig. 22A-22L).
	Regarding claim 93, Eaton teaches wherein the implants may comprise tubular structures (Figs. 21A-Fig 22L).

Claims 137-138, 140 and 142 are rejected under 35 U.S.C. 103 as being unpatentable over Eaton et al. (USPGPub 2014/0079755) in view of Rudmik (“Using Preoperative SNOT-22 Score to Inform Patient Decision for Endoscopic Sinus Surgery” Laryngoscope, 07/2015, Vol. 7, pp 1517-1522).
	Regarding claims 137, 140 and 142, Eaton teaches providing a self-expanding (abstract) implant wherein the implant, based on the zero order release of Eaton [0115], drug amounts that can be released per day [0114] and the number of days over which the drug may be released [0091], may contain more than 5000 micrograms of mometasone furoate [0114] wherein the implant is shown to be configured to be placed in the middle meatus (Figs 6-7C) and have a zero order release for 12 weeks according to the data cited above.  Eaton fails to teach the use of two of the implants in conjunction with one another.  However, under normal circumstances due to biological symmetry, most humans have two middle meatuses wherein both could be subject to the same medical condition.  As such, the use of the medical devices to treat multiple meatuses in multiple patients or two meatuses in the same patient would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to attempt as a mere combination of prior art elements according to the same methods used to deploy a single device wherein the results would be predictable. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Further it is noted that because Eaton teaches that his invention may delivery 
.
Claims 139 is rejected under 35 U.S.C. 103 as being unpatentable over Eaton et al. (USPGPub 2014/0079755) as applied to claims 85-86, 89-95 and 141 above, and further in view of Rudmik (“Using Preoperative SNOT-22 Score to Inform Patient Decision for Endoscopic Sinus Surgery” Laryngoscope, 07/2015, Vol. 7, pp 1517-1522).
	Regarding claims 139, Eaton teaches providing a self-expanding (abstract) implant wherein the implant, based on the zero order release of Eaton [0115], drug amounts that can be released per day [0114] and the number of days over which the drug may be released [0091], may contain more than 5000 micrograms of mometasone furoate [0114] wherein the implant is shown to be configured to be placed in the middle meatus (Figs 6-7C) and have a zero order release for 12 weeks according to the data cited above.  Eaton fails to teach the use of two of the implants in conjunction with one another.  However, under normal circumstances due to biological symmetry, most humans have two middle meatuses wherein both could be subject to the same medical condition.  As such, the use of the medical devices to treat multiple meatuses in multiple patients or two meatuses in the same patient would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to attempt as a mere combination of prior art elements according to the same methods used to deploy a single device wherein the results would be predictable. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Further it is noted that because Eaton teaches that his invention may delivery anti-inflammatory medication to the sinuses [0005] making it a reasonable treatment for sinusitis (inflammation of the sinuses). Eaton fails to teach wherein a SNOT test is performed before the implantation of the medical devices so as to determine if the patient is a candidate for a surgery wherein the implantation method using the sinus stents is used as an alternative and wherein the patient is found to be improved to a point such that at the end of a 12 week period following the implantation procedure the patient is no .

Response to Arguments
	The applicant first argues that the cited prior art “does not contain the words ‘zero order release’”.  However, the cited paragraph teaches that “drugs may be released at a constant rate from the device”, which is the definition of zero-order drug release.
	Further the applicant states that they recognize that Eaton teaches that his drug may be released “for up to 120 days”, but “the data does not support his claim”.  The examiner cannot confirm the data provided by Eaton, but the burden of proof is not on the examiner to test the products of 
	As relates to the treatment of the middle meatus by Eaton, Eaton may not use the phrase “middle meatus” but the figures cited by the examiner explicitly show wherein the device is placed in the middle meatus of a human.  
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342.  The examiner can normally be reached on Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717